                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 1 of 14



                              1   LAEL D. ANDARA (SBN 215416)
                                  DANIEL E. GAITAN (SBN 326413)
                              2   ROPERS MAJESKI PC
                                  1001 Marshall Street, 5th Floor
                              3   Redwood City, CA 94063
                                  Telephone:    650.364.8200
                              4   Facsimile:    650.780.1701
                                  Email:        lael.andara@ropers.com
                              5                 daniel.gaitan@ropers.com

                              6   Attorneys for Plaintiff
                                  SINCO TECHNOLOGIES PTE LTD
                              7

                              8                                   UNITED STATES DISTRICT COURT
                              9                              NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10                                      SAN FRANCISCO DIVISION
      Redwood City




                             11

                             12   SINCO TECHNOLOGIES PTE LTD,                     Case No. 3:17CV5517

                             13                      Plaintiff,                   PLAINTIFF SINCO TECHNOLOGIES
                                                                                  PTE LTD’S REPLY IN SUPPORT OF
                             14            v.                                     ITS DAUBERT MOTION TO STRIKE
                                                                                  THE EXPERT REPORT OF
                             15   SINCO ELECTRONICS (DONGGUAN) CO.,               DEFENDANTS’ DAMAGES EXPERT
                                  LTD.; XINGLE ELECTRONICS                        HENRY KAHRS AND TO PRECLUDE
                             16   (DONGGUAN) CO., LTD.; XINGKE                    MR. KAHRS AND ADRIAN FLEISSIG
                                  ELECTRONICS TECHNOLOGY CO., LTD.;               FROM TESTIFYING AT TRIAL
                             17   SINCOO ELECTRONICS TECHNOLOGY
                                  CO., LTD.; MUI LIANG TJOA (an                   Judge:     Edward M. Chen
                             18   individual); NG CHER YONG aka CY NG (an
                                  individual); and LIEW YEW SOON aka              Trial Date:        11/01/2021
                             19   MARK LIEW (an individual),                      Date Action Filed: 9/22/2017

                             20                      Defendants.

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4845-6804-6821.4                                          SINCO TECH. PTE LTD’S REPLY ISO
                                                                                                          DAUBERT MOTION
                                                                                                                 3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 2 of 14



                              1                                                     TABLE OF CONTENTS

                              2

                              3
                                  I.     INTRODUCTION .................................................................................................................... 1
                              4

                              5        A. If Fleissig’s Involvement was Proper, it Would be in the report .......................................... 2

                              6        B. XINGKE Opposition is Internally Inconsistent .................................................................... 3
                              7        C. Kahrs Declaration Attempts to Justify The Report’s Deficiencies ....................................... 5
                              8
                                  II. CONCLUSION....................................................................................................................... 10
                              9
A Professional Corporation




                             10
      Redwood City




                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4845-6804-6821.4                                                                          SINCO TECH. PTE LTD’S REPLY ISO
                                                                                                    -i-                                   DAUBERT MOTION
                                                                                                                                                 3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 3 of 14



                              1
                                                                                TABLE OF AUTHORITIES
                              2
                                                                                                                                                               Page(s)
                              3
                                  CASES
                              4
                                  Appalachian Power Co. v. E.P.A.,
                              5      135 F.3d 791 (D.C. Cir. 1998) ....................................................................................................9
                              6   Bekaert Corp. v. City of Dyersburg,
                              7      256 F.R.D. 573 (W.D. Tenn. 2009) ............................................................................................2

                              8   Griffin v. Board of Regents,
                                     795 F.2d 1281 (7th Cir.1986)....................................................................................................11
                              9
                                  Luke v. Family Care & Urgent Med. Clinics,
A Professional Corporation




                             10      323 F. App’x 496 (9th Cir. 2009) ...............................................................................................5
      Redwood City




                             11   Medtronic Vascular, Inc. v. Abbot Cardiovascular Systems, Inc.,
                                    2008 U.S. Dist. LEXIS 112148...................................................................................................5
                             12

                             13   Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll.,
                                     980 F.3d 157 (1st Cir. 2020) .......................................................................................................9
                             14
                                  FEDERAL STATUTE
                             15
                                  Federal Rule of Civil Procedure 26 ...................................................................................................5
                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4845-6804-6821.4                                                                        SINCO TECH. PTE LTD’S REPLY ISO
                                                                                                 - ii -                                 DAUBERT MOTION
                                                                                                                                               3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 4 of 14



                              1            Plaintiff SinCo Technologies PTE LTD., (“SINCO”) respectfully submits this reply brief

                              2   in support of it Daubert Motion to Strike the Expert Report of Defendants Sinco Electronics

                              3   (Dongguan) Co., Ltd., doing business as Xingke Electronics (Dongguan) Co., Ltd.; Mui Liang Tjoa;

                              4   Ng Cher Yong; and Liew Yew Soon (herein “XINGKE”) and the expert testimony of Henry J.

                              5   Kahrs and Adrian Fleissig. Redactions are subjected to Orders to file under seal [ECF 390 & 393].

                              6   I.       INTRODUCTION
                              7            XINGKE’s opposition ignores a critical principle of damages law- Mr. Kahrs’ analysis must

                              8   be tied to the relevant facts of this case, facts the opposition also ignores but then attempts to use

                              9   to justify admission. Mr. Kahrs’ repeatedly acknowledges that SINCO lost sales, but rather than
A Professional Corporation




                             10   provide an analysis of the cause, concludes in a vacuum that it wasn’t associated with Trademark
      Redwood City




                             11   Infringement. XINGKE’s opposition is self-contradicting in claiming at the outset that SINCO’s

                             12   motion is premature, to then later claiming that SINCO improperly delayed “for more than a year”

                             13   in bringing this motion. As anticipated, XINGKE asserts that SINCO, “mischaracterizes Kahrs’

                             14   opinions,” and “cherry picks quotations without context,” which is the very reason SINCO provided

                             15   the full report and full deposition testimony. (Declaration of Daniel Gaitan in Support of SinCo’s

                             16   Motion to Strike “Gaitan Decl.” at Exhs. A and B.) SINCO would invite the Court to presume both

                             17   parties are biased and review Mr. Kahrs full report and deposition testimony and evaluate if it rests

                             18   on a reliable foundation and is relevant to the task at hand as is consistent with the judgment of

                             19   Daubert. The testimony cited by SINCO was Mr. Kahrs’, and reading the full transcript will

                             20   illustrate SINCO’s concern that such testimony is inappropriate for the Jury. A substantial portion

                             21   of Mr. Kahrs’ report is anchored on a determination of non-infringement, a fact wholly ignored in

                             22   the opposition which devotes pages of time reiterating the legal theories that Mr. Kahrs has already

                             23   echoed. However, the Court must determine if Mr. Kahrs opinions will unfairly influence the Jury

                             24   as presented as fact more than opinion. FRE 403. XINGKE’s opposition devotes much of its time

                             25   discussing SINCO’s expert so as to advocate that simply criticizing him is sufficient, absent an

                             26   actual alternative damages calculation, assuming that the Jury were to find infringement. SINCO

                             27   believes a full reading of the cases XINGKE cites further confirms Mr. Kahrs report is neither

                             28   reliable nor relevant as it fails to apply econometric principles to the analysis.

                                  4845-6804-6821.4                                                   SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -1-                              DAUBERT MOTION
                                                                                                                          3:17CV5517
                                      Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 5 of 14



                              1            A.        If Fleissig’s Involvement was Proper, it Would be in the report

                              2            XINGKE’s opposition 1 asserts, “Defendants have been fully transparent about Fleissig’s

                              3   involvement with Kahrs’ report.” XingKe Opp. at 14:13. However, a search for the term

                              4   “Fleissig” in Kahrs’ report, results in no references. Declaration of Daniel Gaitan in Support of

                              5   this Motion “Gaitan Decl.” at Exh. B. Actions speaking louder than words and if Defendants’

                              6   were so transparent, why was any reference to Fleissig absent from the report? Id. Only when this

                              7   fact was discovered at Mr. Kahrs’ deposition did opposing counsel provide the information by

                              8   email, over six hours into Mr. Kahrs’s deposition. Id. at Exh. J at Pg. 2 (referring to Fleissig

                              9   Analysis.xls.) By contrast, Mr. Kahrs’s report lists several SINCO bates numbered excel sheets in

                                  his January 30, 2020, Report. Id. at Exh. B at DOCUMENTS RECEIVED 43. Secreting Mr.
A Professional Corporation




                             10
                                  Fleissig’s involvement until SINCO’s counsel asked the right question at the deposition is more
      Redwood City




                             11

                             12   in line with Bekaert Corp. v. City of Dyersburg, 256 F.R.D. 573, 579 (W.D. Tenn. 2009). As Mr.

                             13   Kahrs’ testified, Mr. Fleissig—alone—did all the work on regression:

                             14

                             15
                                  Id. at Exh. C at 55:25-56:2.
                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                                  1
                                   XINGKE provided an unredacted copy of their April 9, 2021 filing to SINCO on April 12,
                             28   2021 at 5:40 p.m., after SINCO’s counsel sent an email showing SINCO provided unredacted
                                  copies of their Motion to Strike within an hour of filing with the Court.
                                  4845-6804-6821.4                                                  SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -2-                             DAUBERT MOTION
                                                                                                                         3:17CV5517
                                      Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 6 of 14



                              1   Id. at 155:14-21; 156:18-21; 158:5-10 (Emphasis Added). Further evidence of XINGKE’s lack of

                              2   transparency is Kahrs Declaration of, a day unknown in April 2021, which was required to

                              3   supplement Kahrs’ prior report and deposition testimony a year after the close of expert discovery.

                              4   Decl. of Henry J. Kahrs ISO Opp. to Mot. to Strike (“Kahrs Decl.”). Mr. Kahrs’ 2021 Declaration

                              5   fails to explain the absence of the document “Fleissig Analysis.xls,” in his report. Moreover, neither

                              6   the Kahrs Declaration nor the opposition provides the Court any facts to substantiate the claim that

                              7   Kahrs “substantially participated” in preparing the                       ,” authored by Mr. Fleissig.

                              8   Gaitan Decl. at Exhibit C 155:14-24. To the contrary, his own declaration tends to prove SINCO’s

                              9   assertion he did not substantially participate in creating the regressions:
A Professional Corporation




                             10
      Redwood City




                             11

                             12

                             13

                             14            B.        XINGKE Opposition is Internally Inconsistent
                             15            In XINGKE’s opposition, they repeat the claim that SINCO’s motion to strike is premature,

                             16   as they also asserted in a separate administrative motion. [ECF 386.] The opposition then argues in

                             17   the legal argument that SINCO delayed in bringing this motion for over a year and failed to conduct

                             18   discovery on Fleissig. XingKe Opp. at FN2; 11:20; and 14:20. XINGKE’s arguments require this

                             19   Court to disregard its June 13, 2019, Case Management & Pretrial Order [ECF 225] that set the

                             20   close of Expert discovery for February 6, 2020, when they falsely state:

                             21            SinCo knew that Fleissig had conducted the regression analysis, but for more than
                                           a year never sought to depose him or otherwise seek additional discovery; had it
                             22            done either it could have dispelled any uncertainty as to these facts without the
                                           need for a meritless motion. XingKe Opp. at 11:19-21.
                             23
                                  So rather than having a year, as XINGKE asserts, SINCO had two days from Mr. Khars
                             24
                                  February 4, 2020 deposition to depose Fleissig. 2 XINGKE’s opposition followed the words of
                             25
                                  Mark Twain, “never let the truth get in the way of a good story.”
                             26
                                           XINGKE’s opposition claims that regression analysis is very simple and easy to do:
                             27
                                  2
                             28    On January 10, 2020, the Court denied XINGKE’s motion to modify the Case Management
                                  Order of June 13, 2019, to extend fact discovery and Expert disclosures to July 2020. [ECF 326]
                                  4845-6804-6821.4                                                   SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -3-                              DAUBERT MOTION
                                                                                                                          3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 7 of 14



                              1            Microsoft Excel includes among its embedded functions at least five functions that
                                           automatically perform regression analyses, similar to how Excel can also be used
                              2            to sum numbers, calculate present value, and perform a wide-range of other similar
                                           calculations.
                              3
                                  XingKe Opp. 13:1-4. Another reference:
                              4
                                           Kahrs also reviewed the subsequent graphs, all of which were generated using
                              5            standard Excel processes.
                              6   XingKe Opp. 13:15-16. No where in the report, declaration, or XINGKE’s opposition was it
                              7   evidenced that Mr. Kahrs was involved in any way in creating the “Fleissig Analysis.xls,” that he
                              8   testified to relying on to create his report and related graphs. Furthermore, contrary to his
                              9   deposition, Mr. Kahrs declaration claimed:
A Professional Corporation




                             10            In fact, Kahrs could have completed the same regression analyses that Fleissig
                                           completed at his direction based on Kahrs’ own education and experience. Kahrs
      Redwood City




                             11            Decl. ¶ 13.
                             12   XingKe Opp. 13:17-18.
                             13            However, at his deposition Kahrs revealed that he could not duplicate this simple
                             14   regression, using a single variable:
                             15

                             16

                             17
                                  Gaitan Decl. at Exhibit C 139: 1-5.
                             18

                             19

                             20
                                  Id. at Exhibit C 140: 17-21.
                             21

                             22

                             23

                             24

                             25
                                  Id. at Exhibit C 163: 1-5. This inability by Mr. Kahrs to recreate a simple, single variable, regression
                             26
                                  in excel was how the disclosure of Mr. Fleissig’s analysis came to light. Id. at 153:2-155:16.
                             27

                             28

                                  4845-6804-6821.4                                                   SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -4-                              DAUBERT MOTION
                                                                                                                          3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 8 of 14



                              1            XINGKE and Kahrs admittedly never provided SINCO with Mr. Fleissig’s analysis excel

                              2   document prior to the deposition, nor did they ever disclose Fleissig as an Expert that would provide

                              3   testimony or an opinion. Id. at Exhibit N and C 178:1-5. In fact, SINCO had to stop the deposition

                              4   so that Dr. Fleissig could email the excel sheet he created during the deposition of Mr. Kahrs. Id.

                              5   at 178:22-179:29. The reason for the failure for Mr. Kahrs to provide the Fleissig analysis, in part

                              6   likely due to the fact that the data actually provided similar results to Dr. Cox, and supported the

                              7   use of the Singapore Index, which is inconsistent with Mr. Kahrs report. The information provided

                              8   in the “Fleissig Analysis.xls,” evidences that the regression analysis actually contradicts Mr. Kahrs’

                              9   statements in his report [and his deposition]. Possibly the most egregious misstatement is his claim
A Professional Corporation




                             10   that “A regression also shows that monthly sales are negatively related to the Singapore Production
      Redwood City




                             11   Index.” To prove this he refers only to Graph 5, which provides no information on the measured

                             12   relationship between the Singapore Production Index and SinCo’s sales. His Excel backup work

                             13   book, in the tab labelled “Regression Result” shows the following result.

                             14            C.        Kahrs Declaration Attempts to Justify The Report’s Deficiencies
                             15            Mr. Kahrs’ Declaration, attempt to add or supplement his prior expert report and deposition

                             16   testimony. However, as the Japanese Proverb goes, “When you are thirsty, it's too late to think of

                             17   digging the well.” This issue has previously been presented to this Court in another case, were this

                             18   Court held that “a party may not rely on supplementation ‘as a way to remedy a deficient expert

                             19   report or as a means of getting in, in effect, a brand new report.’” Medtronic Vascular, Inc. v. Abbot

                             20   Cardiovascular Systems, Inc., 2008 U.S. Dist. LEXIS 112148 at *6,2008 WL 4601038(N.D.Cal.

                             21   Oct. 15, 2008). Federal Rule of Civil Procedure 26(e) does not “create a loophole through which a

                             22   party who submits partial expert witness disclosures, or who wishes to revise her disclosures in

                             23   light of her opponent's challenges to the analysis and conclusions therein, can add to them to her

                             24   advantage after the court's deadline for doing so has passed.” Luke v. Family Care & Urgent Med.

                             25   Clinics, 323 F. App'x 496, 500 (9th Cir. 2009).

                             26

                             27

                             28

                                  4845-6804-6821.4                                                  SINCO TECH. PTE LTD’S REPLY ISO
                                                                                 -5-                              DAUBERT MOTION
                                                                                                                         3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 9 of 14



                              1   In his declaration, Mr. Kahrs claims to have demonstrated, by means of his own purported

                              2   “regression analysis,” that Dr. Cox’s regressions are incorrect. Kahrs Decl. at ¶7. Mr. Kahrs claims

                              3   in ¶7 of his declaration, for example, that:

                              4

                              5

                              6

                              7            Although Mr. Kahrs claims that this trend and sales correlation, “among other things, these
                              8   analyses established that the Index actually had a decreasing trend and that Sinco’s actual sales are
                              9   negatively correlated to the Index,” he fails to show the supporting analysis. Kahrs Decl. at ¶7. Mr.
A Professional Corporation




                             10   Kahrs does not show that the index had a decreasing trend. Gaitan Decl. at Exh. B supra. Mr.
      Redwood City




                             11   Kahrs’ report claims that “
                             12                                                          Gaitan Decl. at Exhibit B at Pg. 23. There is
                             13   no regression result in Exhibit 8, Graph 5. Mr. Kahrs does not provide the mathematical formula
                             14   that comes out of a regression nor does he provide the results of any statistical tests on a regression.
                             15   The results of any statistical tests on a regression are required to determine whether there is a
                             16   correlation or not. Mr. Kahrs claim that Sinco’s sales are negatively correlated to the index are
                             17   merely ipse dixit, and inconsistent with Fleissig’s results.
                             18            Most of what Mr. Kahrs describes as a regression analysis is not regression at all. Kahrs
                             19   Decl. at ¶8. The graphs merely show trends through time. Mr. Kahrs arbitrarily imposes a straight
                             20   line in the trends and shows these trends using cherry picked data. See graphs 2, 3 and 4 where he
                             21   splits the data into two time periods, deletes some observations and then plots his straight-line trend:
                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4845-6804-6821.4                                                   SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -6-                              DAUBERT MOTION
                                                                                                                          3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 10 of 14



                              1              Rather than an even-handed presentation

                              2   of rigorous analysis, Mr. Kahrs chooses data and

                              3   imposes a straight-line time trend to provide the

                              4   results.     There is no attempt to undertake a

                              5   multivariate       analysis   that   simultaneously

                              6   accounts for all relevant variables that have an

                              7   impact on Sinco sales. Gaitan Decl. at Exhibit

                              8   B. The use of a single variable, time, is simply not reliable or relevant to show a correlation, which

                              9   is the purpose of doing a regression.
A Professional Corporation




                             10              In contrast, SINCO’s Expert, Dr. Cox did account for all relevant variables that have an
      Redwood City




                             11   impact on Sinco sales. Dr. Cox’s regression in his report at para 47, does account for these variables:

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22   Decl. of Kathleen E. Alparce ISO Opp. to Mot. to Strike (“Alparce Decl.”) at Exh. A, Pg. 22.

                             23              In contrast, all that Mr. Kahrs does is make sketches illustrating the following equation:

                             24

                             25

                             26              That is, the analysis or claimed: “regression” (actually, simple-minded graphs) only takes

                             27   time into account. In other words, the analysis does not simultaneously take into account the impact

                             28   of critical variables: 1) economic conditions (as accounted for in the Singapore Production Index);

                                  4845-6804-6821.4                                                    SINCO TECH. PTE LTD’S REPLY ISO
                                                                                    -7-                             DAUBERT MOTION
                                                                                                                           3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 11 of 14



                              1   2) the impact of end-of-year sales on fourth-quarter demand; and 3) the impact, of DG’s activities.

                              2            Mr. Kahrs exclusion of variables that explain the pattern of SinCo’s sales allow for his self-

                              3   fulfilling prophecy to come true, however it is unreliable and unscientific. Gaitan Decl. at Exh. A.

                              4   This incomplete analysis is not based on sufficient data commonly accounted for by statistical or

                              5   regression analysis. FRE 702. Mr. Kahrs testimony is not the product of reliable principles and

                              6   methods, and he fails to report the size of the trends that he is measuring, (that is, the slope of the

                              7   lines). In other words, an expert in this field could not rely on Mr. Kahr’s analysis since it did not

                              8   apply the appropriate scientific method, which would require, at the very minimum, that Mr. Kahrs

                              9   present the value of α andּ β3. Furthermore, Mr. Kahrs does not provide any statistical significance
A Professional Corporation




                             10   tests, (that is, the reliability of the estimate of α andּ β3, the parameters of that slope). This is in
      Redwood City




                             11   sharp contrast to the standard presentation of such results as displayed in Exhibits 3 and 4 of Dr.

                             12   Cox’s report. Alparce Decl. at Exh. A.

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4845-6804-6821.4                                                   SINCO TECH. PTE LTD’S REPLY ISO
                                                                                  -8-                              DAUBERT MOTION
                                                                                                                          3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 12 of 14



                              1            Mr. Kahrs occasionally reports the R-squared (“R2”) for some of his results. Mr. Kahrs use

                              2   of R2 is also problematic. First is Mr. Kahrs describing the R2 in his report as “the amount of linear

                              3   variation.” Gaitan Decl. at Exhibit B at Pg. 23. In fact, the R2 value “is a statistic that measures

                              4   the percentage of variation in the dependent variable that is accounted for by all the explanatory

                              5   variables.” Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll., 980 F.3d

                              6   157, 200 (1st Cir. 2020) and Rubinfeld, Daniel L. “Reference guide on multiple regression.”

                              7   Reference manual on scientific evidence 179 (2000): 425-469. P. 345. Relying solely on R2 as a

                              8   test statistic and measure of reliability is almost universally regarded as an error. “As a general rule,

                              9   courts should be reluctant to rely solely on a statistic such as R2 to choose one model over another.”
A Professional Corporation




                             10   Appalachian Power Co. v. E.P.A., 135 F.3d 791, 806 (D.C. Cir. 1998), citing Rubinfeld, supra, at
      Redwood City




                             11   457. In effect, Mr. Kahrs is asking the Court to do exactly that.

                             12            Mr. Kahrs claims that two observations are outliers and should therefore be removed from

                             13   any statistical analysis. Mr. Kahrs does not provide any basis for that removal. Mr. Kahrs does not

                             14   provide any statistical analysis of the impact of removing those outliers. The information provided

                             15   in the “Fleissig Analysis.xls,” demonstrate that the regression analysis actually contradicts Kahrs’

                             16   report [and his deposition]. Possibly the most egregious misstatement in Kahrs’ report is that a

                             17   “regression also shows that monthly sales are negatively related to the Singapore Production

                             18   Index,” referring to Graph 5 (At page 23.) Graph 5 provides no information on the measured

                             19   relationship between the Singapore Production Index and SinCo’s sales.                   The “Fleissig

                             20   Analysis.xls,” however, in the tab labelled “Regression Result,” shows the result of a regression of

                             21   SinCo’s seasonally adjusted sales on the seasonally adjusted Singapore Production Index.

                             22

                             23

                             24

                             25

                             26

                             27

                             28            The estimated coefficient on the seasonally adjusted Singapore Production Index, 46,300,

                                  4845-6804-6821.4                                                    SINCO TECH. PTE LTD’S REPLY ISO
                                                                                   -9-                              DAUBERT MOTION
                                                                                                                           3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 13 of 14



                              1   as calculated by Fleissig shows the relationship between the Singapore Production Index and

                              2   SinCo’s sales, both seasonally adjusted. The fact that Fleissig’s calculation provides a positive

                              3   number directly contradicts Mr. Kahrs’ claim that there is a negative relationship. It shows that for

                              4   a one-point increase in the Index, SinCo’s sales tend to increase by             . That is a positive

                              5   relationship, contrary to Mr. Kahrs’ claim.       Furthermore, his data demonstrate that this is a

                              6   statistically very reliable estimate of a positive relationship, as indicated by the P-value (or

                              7   probability value) which can be found in the lower right-hand corner of the table. That value is less

                              8   than 0.000. In fact, due to rounding, it is actually lower than 0.0005, or .05 percent. The

                              9   interpretation of the P-value is that it is the probability that we would observe such a positive
A Professional Corporation




                             10   relationship between sales and the Index if there was actually no relationship or a negative
      Redwood City




                             11   relationship between these two variables. What this P-value is telling us is that there is only a 0.05

                             12   percent probability (5 in 10,000) that there is no relationship between these two variables. Put

                             13   another way, there is only a .05 percent probability that Mr. Kahrs’ claim is correct.

                             14   II.      CONCLUSION
                             15            Based on Mr. Kahrs failure to sufficiently consider all the facts, and not just those that

                             16   benefit XINGKE, the Court should exclude his testimony as unreliable. Based on Mr. Kahrs

                             17   opinions failing to properly apply reliable principles and methods the Court should exclude his

                             18   testimony as not relevant. Based on the prejudicial effect of the presentation of Mr. Kahrs's

                             19   opinions as to confusion and XINGKE’s admission that “Mr. Kahrs does not intend to testify as a

                             20   consumer behavior expert and does not purport to be qualified as such,” his testify as to consumer

                             21   confusion should be barred. For example, when faced with evidence of confusion, Mr. Kehrs

                             22   redefines the facts on behalf of XINGKE, referring to an email from Google on August 20, 2016,

                             23   that stated:

                             24

                             25

                             26   Gaitan Decl. at Exh. G. Mr. Kahrs testimony as to this email demonstrated mental gymnastics in

                             27   his interpretation of the lack of confusion:

                             28

                                  4845-6804-6821.4                                                  SINCO TECH. PTE LTD’S REPLY ISO
                                                                                 - 10 -                           DAUBERT MOTION
                                                                                                                         3:17CV5517
Case 3:17-cv-05517-EMC Document 395 Filed 04/15/21 Page 14 of 14
